
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.63


CLEAN ENERGY FUELS CORP.
AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN


        1.    Purpose of the Plan.    The purpose of this Plan is to encourage
ownership in the Company by key personnel whose long-term service the Company
considers essential to its continued progress and, thereby, encourage recipients
to act in the stockholders' interest and share in the Company's success.

        2.    Definitions.    As used herein, the following definitions shall
apply:

        "Act" shall mean the Securities Act of 1933, as amended.

        "Administrator" shall mean the Board, any Committees, or such delegates
as shall be administering the Plan in accordance with Section 4 of the Plan.

        "Affiliate" shall mean any entity that is directly or indirectly in
control of or controlled by the Company, or any entity in which the Company has
a significant ownership interest as determined by the Administrator.

        "Applicable Laws" shall mean the requirements relating to the
administration of stock plans under federal and state laws; any stock exchange
or quotation system on which the Company has listed or submitted for quotation
the Common Stock to the extent provided under the terms of the Company's
agreement with such exchange or quotation system; and, with respect to Awards
subject to the laws of any foreign jurisdiction where Awards are, or will be,
granted under the Plan, to the laws of such jurisdiction.

        "Award" shall mean, individually or collectively, a grant under the Plan
of an Option, Stock Award, SAR, or Cash Award.

        "Awardee" shall mean a Service Provider who has been granted an Award
under the Plan.

        "Award Agreement" shall mean an Option Agreement, Stock Award Agreement,
SAR Agreement, or Cash Award Agreement, which may be in written or electronic
format, in such form and with such terms as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.

        "Board" shall mean the Board of Directors of the Company.

        "Cash Award" shall mean a bonus opportunity awarded under Section 13
pursuant to which a Participant may become entitled to receive an amount based
on the satisfaction of such performance criteria as are specified in the
agreement or other documents evidencing the Award (the "Cash Award Agreement").

        "Change in Control" shall mean any of the following, unless the
Administrator provides otherwise:

          (i)  any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately before such transaction);

         (ii)  the sale of all or substantially all of the Company's assets to
any other person or entity (other than a wholly-owned subsidiary of the
Company);

        (iii)  the acquisition of beneficial ownership of a controlling interest
(including power to vote) in the outstanding shares of Common Stock by any
person or entity (including a "group" as defined by or under Section 13(d)(3) of
the Exchange Act);

        (iv)  the dissolution or liquidation of the Company;

1

--------------------------------------------------------------------------------



         (v)  a contested election of Directors, as a result of which or in
connection with which the persons who were Directors before such election or
their nominees cease to constitute a majority of the Board; or

        (vi)  any other event specified, at the time an Award is granted or
thereafter, by the Board or a Committee.

Notwithstanding the foregoing, the term "Change in Control" shall not include
any underwritten public offering of Shares registered under the Act.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall mean a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.

        "Common Stock" shall mean the common stock of the Company.

        "Company" shall mean Clean Energy Fuels Corp., a Delaware corporation,
or its successor.

        "Consultant" shall mean any natural person, other than an Employee or
Director, who performs bona fide services for the Company or an Affiliate as a
consultant or advisor.

        "Conversion Award" has the meaning set forth in Section 4(b)(xii) of the
Plan.

        "Director" shall mean a member of the Board.

        "Disability" shall mean permanent and total disability as defined in
Section 22(e)(3) of the Code.

        "Employee" shall mean an employee of the Company or any Affiliate, and
may include an Officer or Director. Within the limitations of Applicable Law,
the Administrator shall have the discretion to determine the effect upon an
Award and upon an individual's status as an Employee in the case of (i) any
individual who is classified by the Company or its Affiliate as leased from or
otherwise employed by a third party or as intermittent or temporary, even if any
such classification is changed retroactively as a result of an audit, litigation
or otherwise; (ii) any leave of absence approved by the Company or an Affiliate;
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates;
(iv) any change in the Awardee's status from an employee to a Consultant or
Director; and (v) an employee who, at the request of the Company or an
Affiliate, becomes employed by any partnership, joint venture, or corporation
not meeting the requirements of an Affiliate in which the Company or an
Affiliate is a party.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Fair Market Value" shall mean, unless the Administrator determines
otherwise, as of any date, the closing price for such Common Stock as of such
date (or if no sales were reported on such date, the closing price on the last
preceding day for which a sale was reported), as reported in such source as the
Administrator shall determine.

        "Grant Date" shall mean the date upon which an Award is granted to an
Awardee pursuant to this Plan.

        "Incentive Stock Option" shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

        "Nonstatutory Stock Option" shall mean an Option not intended to qualify
as an Incentive Stock Option.

        "Officer" shall mean a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act.

2

--------------------------------------------------------------------------------



        "Option" shall mean a right granted under Section 8 of the Plan to
purchase a certain number of Shares at such exercise price, at such times, and
on such other terms and conditions as are specified in the agreement or other
documents evidencing the Award (the "Option Agreement"). Both Options intended
to qualify as Incentive Stock Options and Nonstatutory Stock Options may be
granted under the Plan.

        "Participant" shall mean the Awardee or any person (including any
estate) to whom an Award has been assigned or transferred as permitted
hereunder.

        "Plan" shall mean this Clean Energy Fuels Corp. 2006 Equity Incentive
Plan.

        "Prior Plan" shall mean the Company's 2002 Stock Option Plan authorizing
up to 5,750,000 Shares for issuance pursuant to stock options.

        "Qualifying Performance Criteria" shall have the meaning set forth in
Section 14(b) of the Plan.

        "Related Corporation" shall mean any parent or subsidiary (as those
terms are defined in Section 424(e) and (f) of the Code) of the Company.

        "Service Provider" shall mean an Employee, Officer, Director, or
Consultant.

        "Share" shall mean a share of the Common Stock, as adjusted in
accordance with Section 15 of the Plan.

        "Stock Award" shall mean an award or issuance of Shares or Stock Units
made under Section 11 of the Plan, the grant, issuance, retention, vesting, and
transferability of which is subject during specified periods to such conditions
(including continued service or performance conditions) and terms as are
expressed in the agreement or other documents evidencing the Award (the "Stock
Award Agreement").

        "Stock Appreciation Right" or "SAR" shall mean an Award, granted alone
or in connection with an Option, that pursuant to Section 12 of the Plan is
designated as a SAR. The terms of the SAR are expressed in the agreement or
other documents evidencing the Award (the "SAR Agreement").

        "Stock Unit" shall mean a bookkeeping entry representing an amount
equivalent to the fair market value of one Share, payable in cash, property or
Shares. Stock Units represent an unfunded and unsecured obligation of the
Company, except as otherwise provided for by the Administrator.

        "Ten-Percent Stockholder" shall mean the owner of stock (as determined
under Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of stock of the Company (or any Related
Corporation).

        "Termination Date" shall mean the date of a Participant's Termination of
Service, as determined by the Administrator in its sole discretion.

        "Termination of Service" shall mean ceasing to be a Service Provider.
However, for Incentive Stock Option purposes, Termination of Service will occur
when the Awardee ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or one of its Related Corporations. The Administrator shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
business unit, or a joint venture, shall be deemed to result in a Termination of
Service.

        3.    Stock Subject to the Plan.    

        (a)   Aggregate Limits.

        (i)    Basic Limitation.    The maximum aggregate number of Shares that
may be issued under the Plan through Awards shall be 15,890,500 plus the
additional Shares described in Subsections (ii) and (iii). The number in the
preceding sentence shall include (A) the number of

3

--------------------------------------------------------------------------------



Shares available for issuance, as of the effective date of the Plan, under the
Prior Plan; plus (B) those Shares that are issuable upon exercise of options
granted pursuant to the Prior Plan that expire or become unexercisable for any
reason without having been exercised in full after the effective date of the
Plan. Notwithstanding the foregoing, the maximum aggregate number of Shares that
may be issued under the Plan through Incentive Stock Options is 6,390,500
Shares. The limitations of this Section 3(a)(i) shall be subject to the
adjustments provided for in Section 15 of the Plan.

        (ii)    Annual Increase in Shares.    As of the first day of each
Company fiscal year beginning in fiscal year 2007, the maximum aggregate number
of Shares that may be issued under the Plan through Awards, and the maximum
aggregate number of Shares that may be issued under the Plan through Incentive
Stock Options, shall each increase by a number equal to the lesser of (A) 15% of
the total number of Shares then outstanding, (B) 1,000,000 Shares, and (C) an
amount determined by the Board.

        (iii)    Additional Shares.    Upon payment in Shares pursuant to the
exercise of an Award, the number of Shares available for issuance under the Plan
shall be reduced only by the number of Shares actually issued in such payment.
If any outstanding Award expires or is terminated or canceled without having
been exercised or settled in full, or if Shares acquired pursuant to an Award
subject to forfeiture or repurchase are forfeited or repurchased by the Company,
the Shares allocable to the terminated portion of such Award or such forfeited
or repurchased Shares shall again be available to grant under the Plan.
Notwithstanding the foregoing, the aggregate number of Shares that may be issued
under the Plan upon the exercise of Incentive Stock Options shall not be
increased for restricted Shares that are forfeited or repurchased.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
Shares attributable to Awards transferred under any Award transfer program shall
not be again available for grant under the Plan. The Shares subject to the Plan
may be either Shares reacquired by the Company, including Shares purchased in
the open market, or authorized but unissued Shares.

        (b)   Code Section 162(m) Limit.    Subject to the provisions of
Section 15 of the Plan, the aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Awardee shall not exceed
2,000,000, except that in connection with his or her initial service, an Awardee
may be granted Awards covering up to 4,000,000 Shares. Notwithstanding anything
to the contrary in the Plan, the limitations set forth in this Section 3(b)
shall be subject to adjustment under Section 15 of the Plan only to the extent
that such adjustment will not affect the status of any Award intended to qualify
as "performance-based compensation" under Code Section 162(m).

        4.    Administration of the Plan.    

        (a)   Procedure.

        (i)    Multiple Administrative Bodies.    The Plan shall be administered
by the Board or one or more Committees, including such delegates as may be
appointed under paragraph (a)(iv) of this Section 4.

        (ii)    Section 162(m).    To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
"performance-based compensation" within the meaning of Section 162(m) of the
Code, Awards to "covered employees" within the meaning of Section 162(m) of the
Code or Employees that the Committee determines may be "covered employees" in
the future shall be made by a Committee of two or more "outside directors"
within the meaning of Section 162(m) of the Code.

        (iii)    Rule 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act
("Rule 16b-3"), Awards to Officers and Directors shall be made in such a manner
to satisfy the requirement for exemption under Rule 16b-3.

4

--------------------------------------------------------------------------------



        (iv)    Other Administration.    The Board or a Committee may delegate
to an authorized Officer or Officers of the Company the power to approve Awards
to persons eligible to receive Awards under the Plan who are not (A) subject to
Section 16 of the Exchange Act; or (B) at the time of such approval, "covered
employees" under Section 162(m) of the Code.

        (v)    Delegation of Authority for the Day-to-Day Administration of the
Plan.    Except to the extent prohibited by Applicable Law, the Administrator
may delegate to one or more individuals the day-to-day administration of the
Plan and any of the functions assigned to it in this Plan. Such delegation may
be revoked at any time.

        (b)   Powers of the Administrator.    Subject to the provisions of the
Plan and, in the case of a Committee or delegates acting as the Administrator,
subject to the specific duties delegated to such Committee or delegates, the
Administrator shall have the authority, in its sole discretion:

          (i)  to select the Service Providers of the Company or its Affiliates
to whom Awards are to be granted hereunder;

         (ii)  to determine the number of shares of Common Stock to be covered
by each Award granted hereunder;

        (iii)  to determine the type of Award to be granted to the selected
Service Provider;

        (iv)  to approve the forms of Award Agreements for use under the Plan;

         (v)  to determine the terms and conditions, consistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include
the exercise or purchase price, the time or times when an Award may be exercised
(which may or may not be based on performance criteria), the vesting schedule,
any vesting or exercisability acceleration or waiver of forfeiture restrictions,
the acceptable forms of consideration, the term, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine and may be established at the time an Award is granted or thereafter;

        (vi)  to correct administrative errors;

       (vii)  to construe and interpret the terms of the Plan (including
sub-plans and Plan addenda) and Awards granted pursuant to the Plan;

      (viii)  to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures, and handling
of stock certificates that vary with local requirements; and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;

        (ix)  to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans and Plan
addenda;

         (x)  to modify or amend each Award, including the acceleration of
vesting, exercisability, or both; provided, however, that any modification or
amendment of an Award is subject to Section 16 of the Plan and may not
materially impair any outstanding Award unless agreed to by the Participant;

        (xi)  to allow Participants to satisfy withholding tax amounts by
electing to have the Company withhold from the Shares to be issued pursuant to
an Award that number of Shares having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined in such manner and on such date that the Administrator shall

5

--------------------------------------------------------------------------------



determine or, in the absence of provision otherwise, on the date that the amount
of tax to be withheld is to be determined. All elections by a Participant to
have Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may provide;

       (xii)  to authorize conversion or substitution under the Plan of any or
all stock options, stock appreciation rights, or other stock awards held by
service providers of an entity acquired by the Company (the "Conversion
Awards"). Any conversion or substitution shall be effective as of the close of
the merger or acquisition. The Conversion Awards may be Nonstatutory Stock
Options or Incentive Stock Options, as determined by the Administrator, with
respect to options granted by the acquired entity. Unless otherwise determined
by the Administrator at the time of conversion or substitution, all Conversion
Awards shall have the same terms and conditions as Awards generally granted by
the Company under the Plan;

      (xiii)  to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

      (xiv)  to determine whether Awards will be settled in Shares, cash, or in
any combination thereof;

       (xv)  to determine whether to provide for the right to receive dividends
or dividend equivalents;

      (xvi)  to establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

     (xvii)  to impose such restrictions, conditions, or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including (A) restrictions under an
insider trading policy, and (B) restrictions as to the use of a specified
brokerage firm for such resales or other transfers;

    (xviii)  to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares,
cash, or a combination of both, the amount of which is determined by reference
to the value of the Award; and

      (xix)  to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

        (c)   Effect of Administrator's Decision.    All decisions,
determinations and interpretations by the Administrator regarding the Plan, any
rules and regulations under the Plan and the terms and conditions of any Award
granted hereunder, shall be final and binding on all Participants. The
Administrator shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations, including the recommendations or advice of any officer or other
employee of the Company and such attorneys, consultants and accountants as it
may select.

        5.    Eligibility.    Awards may be granted to Service Providers of the
Company or any of its Affiliates.

        6.    Effective Date and Term of the Plan.    The Plan shall be
effective as of the effective date of the registration statement for the
Company's initial public offering, provided that the Company's stockholders have
approved the Plan before such date. Unless terminated pursuant to Section 16,
the Plan shall continue in effect until the tenth anniversary of the earlier of
(i) the date of the Plan's approval by the Board, or (ii) the date of the Plan's
approval by the Company's stockholders.

6

--------------------------------------------------------------------------------





        7.    Term of Award.    The term of each Award shall be determined by
the Administrator and stated in the Award Agreement. In the case of an Option,
the term shall be ten years from the Grant Date or such shorter term as may be
provided in the Award Agreement.

        8.    Options.    The Administrator may grant an Option or provide for
the grant of an Option, from time to time in the discretion of the Administrator
or automatically upon the occurrence of specified events, including the
achievement of performance goals, and for the satisfaction of an event or
condition within the control of the Awardee or within the control of others.

        (a)   Option Agreement.    Each Option Agreement shall contain
provisions regarding (i) the number of Shares that may be issued upon exercise
of the Option; (ii) the type of Option; (iii) the exercise price of the Shares
and the means of payment for the Shares; (iv) the term of the Option; (v) such
terms and conditions on the vesting or exercisability of an Option, or both, as
may be determined from time to time by the Administrator; (vi) restrictions on
the transfer of the Option and forfeiture provisions; and (vii) such further
terms and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.

        (b)   Exercise Price.    The per share exercise price for the Shares to
be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

          (i)  In the case of an Incentive Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the Grant
Date. Notwithstanding the foregoing, if any Incentive Stock Option is granted to
a Ten-Percent Stockholder, then the exercise price shall not be less than 110%
of the Fair Market Value of a share of Common Stock on the Grant Date.

         (ii)  In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the Grant Date. The per Share exercise price may also vary according to a
predetermined formula; provided, that the exercise price never falls below 100%
of the Fair Market Value per Share on the Grant Date.

        (iii)  Notwithstanding the foregoing, at the Administrator's discretion,
Conversion Awards may be granted in substitution or conversion of options of an
acquired entity, with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of such substitution or conversion.

        (c)   Vesting Period and Exercise Dates.    Options granted under this
Plan shall vest, be exercisable, or both, at such times and in such installments
during the Option's term as determined by the Administrator. The Administrator
shall have the right to make the timing of the ability to exercise any Option
granted under this Plan subject to continued service, the passage of time, or
such performance requirements as deemed appropriate by the Administrator. At any
time after the grant of an Option, the Administrator may reduce or eliminate any
restrictions surrounding any Participant's right to exercise all or part of the
Option.

        (d)   Form of Consideration.    The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment, either through the terms of the Option Agreement or at the time of
exercise of an Option. The consideration, determined by the Administrator (or
pursuant to authority expressly delegated by the Board, a Committee, or other
person), and in the form and amount required by applicable law, shall be
actually received before issuing any Shares pursuant to the Plan; which
consideration shall have a value, as determined by the Board, not less than the
par value of such Shares. Acceptable forms of consideration may include:

          (i)  cash;

         (ii)  check or wire transfer;

7

--------------------------------------------------------------------------------



        (iii)  subject to any conditions or limitations established by the
Administrator, other Shares that have a Fair Market Value on the date of
surrender or attestation that does not exceed the aggregate exercise price of
the Shares as to which said Option shall be exercised;

        (iv)  consideration received by the Company under a broker-assisted sale
and remittance program acceptable to the Administrator to the extent that this
procedure would not violate Section 402 of the Sarbanes-Oxley Act of 2002, as
amended;

         (v)  subject to any conditions or limitations established by the
Administrator, the Company's retention of so many of the Shares that would
otherwise have been delivered upon exercise of the Option as have a Fair Market
Value on the exercise date not exceeding the aggregate exercise price of all
Shares as to which the Option is being exercised, provided that the Option is
surrendered and cancelled as to such Shares;

        (vi)  such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or

       (vii)  any combination of the foregoing methods of payment.

        9.    Incentive Stock Option Limitations.    

        (a)   Eligibility.    Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Related Corporations may be granted Incentive Stock
Options.

        (b)   $100,000 Limitation.    Notwithstanding the designation "Incentive
Stock Option" in an Option Agreement, if the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Awardee during any calendar year (under all plans of the
Company and any of its Related Corporations) exceeds $100,000, then the portion
of such Options that exceeds $100,000 shall be treated as Nonstatutory Stock
Options. An Incentive Stock Option is considered to be first exercisable during
a calendar year if the Incentive Stock Option will become exercisable at any
time during the year, assuming that any condition on the Awardee's ability to
exercise the Incentive Stock Option related to the performance of services is
satisfied. If the Awardee's ability to exercise the Incentive Stock Option in
the year is subject to an acceleration provision, then the Incentive Stock
Option is considered first exercisable in the calendar year in which the
acceleration provision is triggered. For purposes of this Section 9(b),
Incentive Stock Options shall be taken into account in the order in which they
were granted. However, because an acceleration provision is not taken into
account before its triggering, an Incentive Stock Option that becomes
exercisable for the first time during a calendar year by operation of such
provision does not affect the application of the $100,000 limitation with
respect to any Incentive Stock Option (or portion thereof) exercised before such
acceleration. The Fair Market Value of the Shares shall be determined as of the
Grant Date.

        (c)   Leave of Absence.    For purposes of Incentive Stock Options, no
leave of absence may exceed three months, unless the right to reemployment upon
expiration of such leave is provided by statute or contract. If the period of
leave exceeds three months and the Awardee's right to reemployment is not
provided by statute or contract, the Awardee's employment with the Company shall
be deemed to terminate on the first day immediately following such three-month
period, and any Incentive Stock Option granted to the Awardee shall cease to be
treated as an Incentive Stock Option and shall terminate upon the expiration of
the three-month period starting on the date the employment relationship is
deemed terminated.

        (d)   Transferability.    The Option Agreement must provide that an
Incentive Stock Option cannot be transferable by the Awardee otherwise than by
will or the laws of descent and distribution, and, during the lifetime of such
Awardee, must not be exercisable by any other person. Notwithstanding the
foregoing, the Administrator, in its sole discretion, may allow the Awardee to
transfer his or her

8

--------------------------------------------------------------------------------



Incentive Stock Option to a trust where under Section 671 of the Code and other
Applicable Law, the Awardee is considered the sole beneficial owner of the
Option while it is held in the trust. If the terms of an Incentive Stock Option
are amended to permit transferability, the Option will be treated for tax
purposes as a Nonstatutory Stock Option.

        (e)   Exercise Price.    The per Share exercise price of an Incentive
Stock Option shall be determined by the Administrator in accordance with
Section 8(b)(i) of the Plan.

        (f)    Ten-Percent Stockholder.    If any Incentive Stock Option is
granted to a Ten-Percent Stockholder, then the Option term shall not exceed five
years measured from the date of grant of such Option.

        (g)   Other Terms.    Option Agreements evidencing Incentive Stock
Options shall contain such other terms and conditions as may be necessary to
qualify as Incentive Stock Options, to the extent determined desirable by the
Administrator, under the applicable provisions of Section 422 of the Code.

        10.    Exercise of Option.    

        (a)   Procedure for Exercise; Rights as a Stockholder.

          (i)  Any Option granted hereunder shall be exercisable according to
the terms of the Plan and at such times and under such conditions as determined
by the Administrator and set forth in the respective Award Agreement.

         (ii)  An Option shall be deemed exercised when the Company receives
(A) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option; (B) full payment for
the Shares with respect to which the related Option is exercised; and (C) with
respect to Nonstatutory Stock Options, payment of all applicable withholding
taxes.

        (iii)  Shares issued upon exercise of an Option shall be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.

        (iv)  The Company shall issue (or cause to be issued) such Shares as
soon as administratively practicable after the Option is exercised. An Option
may not be exercised for a fraction of a Share.

        (b)   Effect of Termination of Service on Options.

        (i)    Generally.    Unless otherwise provided for by the Administrator,
if a Participant ceases to be a Service Provider, other than upon the
Participant's death or Disability, the Participant may exercise his or her
Option within such period as is specified in the Award Agreement to the extent
that the Option is vested on the Termination Date (but in no event later than
the expiration of the term of such Option as set forth in the Award Agreement).
In the absence of a specified time in the Award Agreement, the vested portion of
the Option will remain exercisable for three months following the Participant's
Termination Date. Unless otherwise provided by the Administrator, if on the
Termination Date the Participant is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option will automatically
revert to the Plan. If after the Termination of Service the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will automatically terminate, and the Shares covered by such Option will
revert to the Plan.

9

--------------------------------------------------------------------------------



        (ii)    Disability of Awardee.    Unless otherwise provided for by the
Administrator, if a Participant ceases to be a Service Provider as a result of
the Participant's Disability, the Participant may exercise his or her Option
within such period as is specified in the Award Agreement to the extent the
Option is vested on the Termination Date (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve months following the Participant's Termination Date.
Unless otherwise provided by the Administrator, if at the time of Disability the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will automatically revert to the Plan. If the
Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will automatically revert to
the Plan.

        (iii)    Death of Awardee.    Unless otherwise provided for by the
Administrator, if a Participant dies while a Service Provider, the Option may be
exercised following the Participant's death within such period as is specified
in the Award Agreement to the extent that the Option is vested on the date of
death (but in no event may the Option be exercised later than the expiration of
the term of such Option as set forth in the Award Agreement), by the
Participant's designated beneficiary, provided such beneficiary has been
designated before the Participant's death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant's estate or by the person or persons to whom the Option is
transferred pursuant to the Participant's will or in accordance with the laws of
descent and distribution. In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve months following
Participant's death. Unless otherwise provided by the Administrator, if at the
time of death Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan. If
the Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

        11.    Stock Awards.    

        (a)   Stock Award Agreement.    Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number; (ii) the purchase price, if any, of the
Shares, and the means of payment for the Shares; (iii) the performance criteria,
if any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retained, or vested, as applicable; (iv) such
terms and conditions on the grant, issuance, vesting, or forfeiture of the
Shares, as applicable, as may be determined from time to time by the
Administrator; (v) restrictions on the transferability of the Stock Award; and
(vi) such further terms and conditions in each case not inconsistent with this
Plan as may be determined from time to time by the Administrator.

        (b)   Restrictions and Performance Criteria.    The grant, issuance,
retention, and vesting of each Stock Award may be subject to such performance
criteria and level of achievement versus these criteria as the Administrator
shall determine, which criteria may be based on financial performance, personal
performance evaluations, or completion of service by the Awardee.

        Notwithstanding anything to the contrary herein, the performance
criteria for any Stock Award that is intended to satisfy the requirements for
"performance-based compensation" under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing.

        (c)   Forfeiture.    Unless otherwise provided for by the Administrator,
upon the Awardee's Termination of Service, the unvested Stock Award and the
Shares subject thereto shall be forfeited, provided that to the extent that the
Participant purchased any Shares pursuant to such Stock Award,

10

--------------------------------------------------------------------------------



the Company shall have a right to repurchase the unvested portion of such Shares
at the original price paid by the Participant.

        (d)   Rights as a Stockholder.    Unless otherwise provided by the
Administrator, the Participant shall have the rights equivalent to those of a
stockholder and shall be a stockholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant. Unless otherwise
provided by the Administrator, a Participant holding Stock Units shall be
entitled to receive dividend payments as if he or she were an actual
stockholder.

        12.    Stock Appreciation Rights.    Subject to the terms and conditions
of the Plan, a SAR may be granted to a Service Provider at any time and from
time to time as determined by the Administrator in its sole discretion.

        (a)   Number of SARs.    The Administrator shall have complete
discretion to determine the number of SARs granted to any Service Provider.

        (b)   Exercise Price and Other Terms.    The per SAR exercise price
shall be no less than 100% of the Fair Market Value per Share on the Grant Date.
The Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the other terms and conditions of SARs granted under the
Plan.

        (c)   Exercise of SARs.    SARs shall be exercisable on such terms and
conditions as the Administrator, in its sole discretion, shall determine.

        (d)   SAR Agreement.    Each SAR grant shall be evidenced by a SAR
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

        (e)   Expiration of SARs.    A SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the SAR Agreement. Notwithstanding the foregoing, the rules of
Section 10(b) will also apply to SARs.

        (f)    Payment of SAR Amount.    Upon exercise of a SAR, the Participant
shall be entitled to receive a payment from the Company in an amount equal to
the difference between the Fair Market Value of a Share on the date of exercise
over the exercise price of the SAR. This amount shall be paid in cash, Shares of
equivalent value, or a combination of both, as the Administrator shall
determine.

        13.    Cash Awards.    Each Cash Award will confer upon the Participant
the opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established by the Administrator for
a performance period.

        (a)   Cash Award.    Each Cash Award shall contain provisions regarding
(i) the performance goal or goals and maximum amount payable to the Participant
as a Cash Award; (ii) the performance criteria and level of achievement versus
these criteria that shall determine the amount of such payment; (iii) the period
as to which performance shall be measured for establishing the amount of any
payment; (iv) the timing of any payment earned by virtue of performance;
(v) restrictions on the alienation or transfer of the Cash Award before actual
payment; (vi) forfeiture provisions; and (vii) such further terms and
conditions, in each case not inconsistent with the Plan, as may be determined
from time to time by the Administrator. The maximum amount payable as a Cash
Award that is settled for cash may be a multiple of the target amount payable,
but the maximum amount payable pursuant to that portion of a Cash Award granted
under this Plan for any fiscal year to any Awardee that is intended to satisfy
the requirements for "performance-based compensation" under Section 162(m) of
the Code shall not exceed $2.5 million.

11

--------------------------------------------------------------------------------



        (b)   Performance Criteria.    The Administrator shall establish the
performance criteria and level of achievement versus these criteria that shall
determine the target and the minimum and maximum amount payable under a Cash
Award, which criteria may be based on financial performance or personal
performance evaluations or both. The Administrator may specify the percentage of
the target Cash Award that is intended to satisfy the requirements for
"performance-based compensation" under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of a Cash Award that is intended to satisfy the requirements for
"performance-based compensation" under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing.

        (c)   Timing and Form of Payment.    The Administrator shall determine
the timing of payment of any Cash Award. The Administrator may specify the form
of payment of Cash Awards, which may be cash or other property, or may provide
for an Awardee to have the option for his or her Cash Award, or such portion
thereof as the Administrator may specify, to be paid in whole or in part in cash
or other property.

        (d)   Termination of Service.    The Administrator shall have the
discretion to determine the effect of a Termination of Service on any Cash Award
due to (i) disability, (ii) retirement, (iii) death, (iv) participation in a
voluntary severance program, or (v) participation in a work force restructuring.

        14.    Other Provisions Applicable to Awards.    

        (a)   Non-Transferability of Awards.    Unless determined otherwise by
the Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution, and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, either at the time of grant or thereafter, such Award shall
contain such additional terms and conditions as the Administrator deems
appropriate, and any transferee shall be bound by such terms upon acceptance of
such transfer.

        (b)   Qualifying Performance Criteria.    For purposes of this Plan, the
term "Qualifying Performance Criteria" shall mean any one or more of the
following performance criteria, applied to either the Company as a whole or to a
business unit, Affiliate, Related Corporation, or business segment, either
individually, alternatively, or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
preestablished target, to previous years' results or to a designated comparison
group, in each case as specified in the Award by the Committee: (i) cash flow,
(ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, and net earnings), (iii) earnings per share, (iv) growth
in earnings or earnings per share, (v) stock price, (vi) return on equity or
average stockholders' equity, (vii) total stockholder return, (viii) return on
capital, (ix) return on assets or net assets, (x) return on investment,
(xi) revenue, (xii) income or net income, (xiii) operating income or net
operating income, (xiv) operating profit or net operating profit, (xv) operating
margin, (xvi) return on operating revenue, (xvii) market share, (xviii) contract
awards or backlog, (xix) overhead or other expense reduction, (xx) growth in
stockholder value relative to the moving average of the S&P 500 Index or a peer
group index, (xxi) credit rating, (xxii) strategic plan development and
implementation, (xxiii) improvement in workforce diversity, (xxiv) EBITDA,
(xxv) annual volume in gasoline gallon equivalents, (xxvi) total sales in U.S.
dollars, and (xxvii) any other similar criteria.

        (c)   Certification.    Before payment of any compensation under an
Award intended to qualify as "performance-based compensation" under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).

12

--------------------------------------------------------------------------------



        (d)   Discretionary Adjustments Pursuant to
Section 162(m).    Notwithstanding satisfaction or completion of any Qualifying
Performance Criteria, to the extent specified at the time of grant of an Award
to "covered employees" within the meaning of Section 162(m) of the Code, the
number of Shares, Options or other benefits granted, issued, retained, or vested
under an Award on account of satisfaction of such Qualifying Performance
Criteria may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.

        (e)   Section 409A.    Notwithstanding anything in the Plan to the
contrary, it is the Company's intent that all Awards granted under this Plan
comply with Section 409A of the Code, and each Award shall be interpreted in a
manner consistent with that intention.

        15.    Adjustments upon Changes in Capitalization, Dissolution, Merger
or Asset Sale.    

        (a)   Changes in Capitalization.

          (i)  The limitations set forth in Section 3, the number and kind of
Shares covered by each outstanding Award, and the price per Share (but not the
total price) subject to each outstanding Award shall be proportionally adjusted
to prevent dilution or enlargement of rights under the Plan for any change in
the outstanding Common Stock subject to the Plan, or subject to any Award,
resulting from any stock splits, combination or exchange of Shares,
consolidation, spin-off or recapitalization of Shares or any capital adjustment
or transaction similar to the foregoing or any distribution to holders of Common
Stock other than regular cash dividends.

         (ii)  The Administrator shall make such adjustment in such manner as it
may deem equitable and appropriate, subject to compliance with Applicable Laws.
Any determination, substitution or adjustment made by the Administrator under
this Section shall be conclusive and binding on all persons. The conversion of
any convertible securities of the Company shall not be treated as a transaction
requiring any substitution or adjustment under this Section. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.

        (b)   Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable before the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Option to be
fully vested and exercisable until ten days before such proposed transaction. In
addition, the Administrator may provide that any restrictions on any Award shall
lapse before the proposed transaction, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Award will terminate immediately
before the consummation of such proposed transaction.

        (c)   Change in Control.    If there is a Change in Control of the
Company, as determined by the Board or a Committee, then unless otherwise
expressly provided in the Award Agreement, all Options and SARs granted to
Employees shall fully vest, and any restrictions on all Stock Awards and Cash
Awards granted to Employees shall lapse, as of the effective date of the Change
in Control. In any Award in which the Board has determined not to permit full
vesting upon a Change in Control, the Board or Committee or Board of Directors
of any surviving entity or acquiring entity may, in its discretion, in the Award
Agreement (i) provide for the assumption, continuation or substitution
(including an award to acquire substantially the same type of consideration paid
to the stockholders in the transaction in which the Change in Control occurs)
of, or adjustment to, all or any part of the Awards; (ii) accelerate the vesting
of all or any part of the Options and SARs and terminate any restrictions on all
or any part of the Stock Awards or Cash Awards; (iii) provide for the
cancellation of all or any part of the Awards for a cash payment to the
Participants; or (iv) provide for the cancellation of all or any part of the
Awards as of the closing of the Change in Control; provided, that the

13

--------------------------------------------------------------------------------



Participants are notified that they must exercise or redeem their Awards
(including, at the discretion of the Board or Committee, any unvested portion of
such Award) at or before the closing of the Change in Control.

        16.    Amendment and Termination of the Plan.    

        (a)   Amendment and Termination.    The Administrator may amend, alter,
or discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the stockholders of the Company in the manner and to the
extent required by Applicable Law.

        (b)   Effect of Amendment or Termination.    No amendment, suspension,
or termination of the Plan shall materially impair the rights of any Award,
unless agreed otherwise between the Participant and the Administrator.
Termination of the Plan shall not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
before the date of such termination.

        (c)   Effect of the Plan on Other Arrangements.    Neither the adoption
of the Plan by the Board or a Committee nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including the granting
of restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

        17.    Designation of Beneficiary.    

        (a)   An Awardee may file a written designation of a beneficiary who is
to receive the Awardee's rights pursuant to Awardee's Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all rights
under the Awardee's Awards and all benefits under the Plan. To the extent that
Awardee has completed a designation of beneficiary such beneficiary designation
shall remain in effect with respect to any Award hereunder until changed by the
Awardee to the extent enforceable under Applicable Law.

        (b)   The Awardee may change such designation of beneficiary at any time
by written notice. If an Awardee dies and no beneficiary is validly designated
under the Plan who is living at the time of such Awardee's death, the Company
shall allow the executor or administrator of the estate of the Awardee to
receive the Awardee's rights under the Awardee's Awards and all benefits under
the Plan, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may allow the spouse
or one or more dependents or relatives of the Awardee to receive the Awardee's
rights under the Awardee's Awards and all benefits under the Plan to the extent
permissible under Applicable Law.

        18.    No Right to Awards or to Service.    No person shall have any
claim or right to be granted an Award and the grant of any Award shall not be
construed as giving an Awardee the right to continue in the service of the
Company or its Affiliates. Further, the Company and its Affiliates expressly
reserve the right, at any time, to dismiss any Service Provider or Awardee at
any time without liability or any claim under the Plan, except as provided
herein or in any Award Agreement entered into hereunder.

        19.    Preemptive Rights.    No Shares will be issued under the Plan in
violation of any preemptive rights held by any stockholder of the Company.

        20.    Legal Compliance.    No Share will be issued pursuant to an Award
under the Plan unless the issuance and delivery of such Share, as well as the
exercise of such Award, if applicable, will comply with Applicable Laws.
Issuance of Shares under the Plan shall be subject to the approval of counsel
for the Company with respect to such compliance. Notwithstanding anything in the
Plan to the contrary, the Plan is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted in a manner consistent with
that intention.

14

--------------------------------------------------------------------------------



        21.    Inability to Obtain Authority.    To the extent the Company is
unable to or the Administrator deems that it is not feasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, the Company shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained.

        22.    Reservation of Shares.    The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

        23.    Notice.    Any written notice to the Company required by any
provisions of this Plan shall be addressed to the Secretary of the Company and
shall be effective when received.

        24.    Governing Law; Interpretation of Plan and Awards.    

        (a)   This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware.

        (b)   If any provision of the Plan or any Award granted under the Plan
is declared to be illegal, invalid, or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid, and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid, or unenforceable provision.

        (c)   The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.

        (d)   The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors, and assigns.

        (e)   All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion. If the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator's decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator's decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to waive explicitly any right to judicial review.

        25.    Limitation on Liability.    The Company and any Affiliate or
Related Corporation that is in existence or hereafter comes into existence shall
not be liable to a Participant, an Employee, an Awardee, or any other persons as
to:

        (a)   The Non-Issuance of Shares.    The non-issuance or sale of Shares
as to which the Company has been unable to obtain from any regulatory body
having jurisdiction the authority deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any shares hereunder; and

        (b)   Tax Consequences.    Any tax consequence expected, but not
realized, by any Participant, Employee, Awardee or other person due to the
receipt, exercise or settlement of any Option or other Award granted hereunder.

        26.    Unfunded Plan.    Insofar as it provides for Awards, the Plan
shall be unfunded. Although bookkeeping accounts may be established with respect
to Awardees who are granted Stock Awards under this Plan, any such accounts will
be used merely as a bookkeeping convenience. The Company shall not be required
to segregate any assets that may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
or the Administrator be deemed a trustee of stock or cash to be awarded under
the Plan. Any liability of the Company to any Participant with respect to an
Award shall be based solely upon any contractual obligations that

15

--------------------------------------------------------------------------------



may be created by the Plan; no such obligation of the Company shall be deemed
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Administrator shall be required to give any security
or bond for the performance of any obligation that may be created by this Plan.

[Signature Page to Follow]

16

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed this Plan, effective as of                        , 20    .

    CLEAN ENERGY FUELS CORP.
 
 
By:
 
 


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Its:     


--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.63



CLEAN ENERGY FUELS CORP. AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN
